Title: To James Madison from James Sullivan, 16 August 1806
From: Sullivan, James
To: Madison, James



Sir
Boston 16th. August 1806

I imagine that by this time you will be willing to receive, at the Seat the Soul of government, a correct statement of the facts attached to the death of Charles Austin who was lately shot in State in Boston, by one Thomas Oliver Selfridge a Lawyer.  I give you a Statement on which you may rely.
The republicans in Boston for four years past have obtained from the Select men, the use of fannuil hall to dine in on the 4th of July, but never before this year have employed an orator.  There is a law of this State that the Selectmen of Boston shall have an oration annually, the 4th of July, to celebrate the great event of our nations independence, and that the Governor and Council shall attend.  The governor has always given the orator, the Selectmen, clergy of the Town, and public officers a dinner.  This year the Governor and Council did not attend the oration; the governor construed the act as only recommendatory.  The republicans provided an orator, and applied for the hall as before, but were informed by the Select men, that the hall was previously engaged to the federalists.  The republicans resolved to have a dinner on cops hill, in a Tent erected for that purpose.  I was out of the State on the fourth of July.  I had been invited to dine with the republicans, but since the occasion has been made in Boston, a Service of abuse and Satire of the principles of the revolution, and of reproach and Slander of the men who led in the great event, I have Secluded myself from public on the anniversary, and did not incline to change my conduct at this time.  When I returned I saw in the papers that B. Austin was Sued by the man who provided the dinner.  Much abuse and Satire were exercised in the federal papers on the occasion.  I saw Austin and found, as he related the story that the man who had provided the dinner had charged $200 more than the Sum agreed on.  I advised him to go to certain of the republican party and raise the money by contribution and pay the whole, which he immediately did.  Yet the abuse in the federal papers was continued.  This Selfridge had brought the Suit.  He is a man of unprincipled, vulgar, and profligate manners, but in his abuses of the republicans he has been huzzaed and applauded in caucuses by crowds of the federalists.  In our last march, where there was a great crowd in Fannuil Hall, he villified the president exceedingly, hanged on a tree and did him the dishonour to hang me by his Side.  These things gave him that impudence and sauciness which generally attend a coarse adventurer, and brutality of feeling.  In the courts he recommended himself by his impudence to those who are in favour of the present administration.
After the suit was Settled Mr. Austin Said that he beleived Selfridge induced the plaintiff to produce it.  Somebody told him of it, and as I have heard, there were Some words passed between them.  On friday he gave Mr. Austin a challenge which he refused.  On Saturday he sent an advertizement to the Mondays gazette, that Austin was a liar, a Scoundrel, and a coward.  Austin determined to take no notice of it, and assured his wife that he Should not.  His Son of eighteen years, a Senior at college, a fine character, was at home.  A dinner was in preparation for his commencement, and numerous guests had been invited.  His mother concealed the paper that he might not See it.  He made several visits in the forenoon, & returned at 12 oClock.  I am convinced that he had never then Seen the paper.  He asked for something to eat and conversed with his sister on a wedding visit to which he had engaged to attend her out of town in the afternoon.  He went out, and it is probable that some one shewed him the publication (no doubt a federalist) for he went into a Shop and bought a Stick, an india Joint, which weighs eight ounces and a half.  A person asked him what he was going to do with it.  He answered that if his Father was a coward, he was not.  It was expected that B Austin would, according to usual mode of Boston, appear on change at one oClock to resent the Gazette insult.  How many had a hint of a pistols being prepared is not known.  From some cause or other the people on change, three or four hundred, perhaps not more than one hundred, were collected at the lower end of the street.  We come now to the evidence.
Two persons domestics of Selfridge, who lived four miles in the country, gave evidence, that he prepared a pistol there in the morning of the 4th of August, and caused bullets to be run.  One Richardson was in his office in Boston, Saw him put a pistol in his pocket (The pocket was formed in the inside of the Skirt of his coat) and asked him what he was going to do with that pistol.  He answered, that he expected to meet Austin, (probably meaning the Father) and went out.  One Edmunward Howe, a man of reputation, and was one of the Coroners Jury, gives evidence, that he saw Selfridge come out of his office in a hurry, and expecting a fracas between him & B Austin went after him, (it was but about ten rods) & Saw young Austin walking up on the Side path or flaggings, and saw Selfridge meet him near the corner, west end of the Street.  They both Stopt.  Selfridge had his hands behind him in his pockets.  Young Austin had a Stick in his left hand, one end on the ground and leaning on the other.  Within half a minute after they met he saw S discharge the pistol on Austin in the position above mentioned.  Austin instantly changed the Stick into his right hand and Struck two blows.  Selfridge threw the pistol with violence at his head.  He fell and expired.  The ball entered his breast and came out at his back.  Samuel Trolt of Bufflelow Creek State of New York, was within ten feet of them talking with an indian cheif who had come down with him.  He and the indian testify Same, with this difference, that Austin did not Strike, but made two feeble efforts to Strike after the pistol was discharged.  No one was nigh enough to hear any words if any passed.  John Ware Ichadbod Frost, Thos Melvin Esqr Timothy Rogers, Joseph Wiggan, Nathan Tufts, S Cotton, Elisabeth Lane John Truman Lewis glover, Josiah Bacon Hugh Randall Zadoch French, James Brackel, John Bailey and several others all Testify that no blow was attempted with the Stick before the pistol was discharged.
It is said that a dutch negro and a white man will Swear that Austin Struck, or attempted to Strike before Selfridge fired.
You will easily discern, that this case divides itself into two questions.  The first is, whether the deceased made the first assault, and if he did, the second will be whether, an assault with a weapon not likely to kill, and at noon day in the middle of a city, and within call of hundreds of people, and without any apparent intention to kill or do great bodily harm, can reduce the killing from murder to manslaughter.  In this question will be considered the previous quarrel, the preparation of a deadly weapon where the laws are ready and able to protect, the going out armed to Seek an object to fire upon &c, and it will be decided whether this places the cause in the same grade of mitigation with that where a Man being assaulted, suddenly, with a weapon not likely to kill, or do great bodily harm, slays the assailant, or where he does it, suddenly, with a weapon, Lawfully in his hand in the usual course of his ordinary business.
There can be no question in regard to this killing being either Justifiable or excusable.  Yet the federalists will make it a political question, and the Lawyers of that party, and they are numerous insist that it is not even Manslaughter, on the facts as here Stated.  Great exertions are made to have the Prisoner bailed on that principle.  Dexter Otis Gore are the leading Counsel.  Ames has volunteered his Service, and numerous fry, for we have more than eighty men of the bar in Town, are writing and talking in excuse and Justification of this fact.  I have no object but this, that Selfridge should be tried on the same principles with the same temper, and fairness as any other man.  We ought not to have more than one ephah, and one Sheckle in our Israel.  I am Sir with respect Your humble Servant

Ja Sullivan

